Case 1:17-cv-11730-DJC Document 91-45 Filed 04/30/19 Page 1 of 5




                       EXHIBIT 46
  Case 1:17-cv-11730-DJC Document 91-45 Filed 04/30/19 Page 2 of 5




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS

GHASSAN ALASAAD, NADIA
ALASAAD, SUHAIB ALLABABIDI , SIDD
BIKKANNAVAR, JEREMIE DUPIN,
AARON GACH, ISMAIL ABDEL-RASOUL
AKA ISMA'IL KUSHKUSH, DIANE
MA YE, ZAINAB MERCHANT,
MOHAMMED AKRAM SHIBL Y, AND
MATTHEW WRIGHT,
                                                    Civil Action No. 17-cv-11730-DJC
      Plaintiffs.
                                                    lion. Denise J. Casper
              V.


KIRST JEN NIELSEN, SECRETARY OF
THE U.S. DEPARTMENT OF HOMELAND
SECURJTY, IN HER OFFICIAL
CAPACITY; KEVIN MCALEENAN,
COMMISSIONER OF U.S. CUSTOMS
AND BORDER PROTECTION, IN HIS
OFFICIAL CAPACITY; AND RONALD
VITIELLO, ACTING DIRECTOR OF U.S.
IMMIGRATION AND CUSTOMS
ENFORCEMENT. IN HIS OFFICIAL
CAPACITY,

      Defendants.


                    JOINT STATEMENT OF STIPULATED FACTS

     Counsel for the parties have conferred and submit the following stipulated facts:

  1. U.S. Customs and Border Protection ("CBP") Directive No. 3340-049A (issued January
     4, 2018) defines an 'advanced' search as any search in which an officer connects external
     equipment, through a wired or wireless connection, to an electronic device, not merely to
     gain access to a device, but to review, copy and/or analyze its contents. The same
     directive defines a ' basic ' search as a search of an electronic device that does not qualify
     as an advanced search. U.S. Immigration and Customs Enforcement ("ICE") uses the
     same definitions of a basic and an advanced search as CBP.

 2. When conducting a basic search, as defined in CBP's policy, officials conducting border
    searches are able to search content from allocated space physically resident on an
 Case 1:17-cv-11730-DJC Document 91-45 Filed 04/30/19 Page 3 of 5




   electronic device that is accessible using the native operating system of the device,
   including but not limited to its native graphical user interface and/or touchscreen.

3. When conducting a basic search, as defined in CBP's policy, officials are able to use the
   native search functions in the native operating system of the device, such as a keyword
   search tool, if there is one.

4. Basic searches of electronic devices, as defined in CBP's policy, can extend to any
   allocated file or information that is resident on the device and accessible using the
   device's native operating system.

5. Separate from the primary content stored on them, some electronic devices may also store
   data related to that content-such as the date and time associated with the content, usage
   history, sender and receiver information, or location data. That content may be revealed
   during a basic search, as defined in CBP's policy, depending on the type of device, the
   operating system, the relevant settings, and the applications used to create and/or
   maintain the data being searched.           ·

6. Depending on the equipment, procedures, and techniques used, advanced searches of
   electronic devices, as defined in CBP' s policy, are generally capable of revealing
   everything a basic search may reveal.

7. Depending on the type of device, the operating system, the relevant settings, and the
   applications used to create and/or maintain the data being searched, advanced searches, as
   defined in CBP's policy, may reveal data related to content stored on an electronic
   device, such as the date and time associated with the content, usage history, sender and
   receiver information, or location data.

8. An advanced search of an electronic device, as defined in CBP's policy, depending on the
   equipment, procedures, and techniques used, may be capable of revealing deleted or other
   data in unallocated storage space and password-protected or encrypted data.

9. Digital <lata can be posted, shared, or transmitted via the Internet, and stored on electronic
   devices.

10. To the extent consistent with the applicable system of records notice, ICE and CBP can
    retain information from a device in any of their record keeping systems when an
    electronic device search reveals information relevant to immigration, customs, or other
    laws enforced by the Department of Homeland Security.

11. To the extent consistent with the applicable system of records notice, CBP and ICE
    officials can maintain written notes or reports or document impressions relating to a
    border encounter. CBP documents relevant information regarding border inspections,
    including both basic and advanced searches of electronic devices, in its primary law
    enforcement system, TECS. CBP oflicers document border searches of electronic
    devices in the ' Electronic Media Report' module of TECS. These TECS records may

                                             2
Case 1:17-cv-11730-DJC Document 91-45 Filed 04/30/19 Page 4 of 5




   include notes on information collected from electronic devices pursuant to a border
   search, consistent with CBP Directive No. 3340-049A.

12. Officials conducting an advanced search, as defined in CBP policy, may be able to copy
    all information physically resident on the device or may be limited to only certain files,
    depending on the search equipment, procedures, and techniques used.

13. CBP conducted the following number of border searches of electronic devices in each of
    the identified fiscal years:

           •   FY 2018-33,295
           •   FY 2017 - 30,524
           •   FY 2016-19,051
           •   FY 2015 - 8,503
           •   FY 2014-6,029
           •   FY 2013 - 5,709
           •   FY 2012 - 5,085
   In FY 2017, approximately 0.007% of arriving international travelers processed by CBP
   officers had their electronic devices searched. In FY 2017, CBP processed more than 397
   million atTiving international travelers and searched the devices of more than 29,200 of
   them.

14. ICE conducts both basic and advanced searches of electronic devices, as defined in
    CBP's policy. ICE does not maintain records of the number of basic searches it conducts.

15. ICE records all instances in which its Computer Forensics Agents or Analysts (CF A)
    conducl advanced searches, as defined in CBP policy. ICE conducled the following
    number of advanced searches of electronic devices in each of the identified fiscal years:

           •   FY 2018 -483
           •   FY 2017 - 681
           •   FY 2016-726
           •   FY 2015 - 888
           •   FY 2014 - 850
           •   FY 2013 - 789
           •   FY 2012- 825




                                             3
    Case 1:17-cv-11730-DJC Document 91-45 Filed 04/30/19 Page 5 of 5




For plaintiffs:                                 For defendants:
  ,,jplu'a CDP-e-                                   N\tA A         'Z_   (~-=-
                                                      \                    :,.--


Dated: March.:t..., 2019                        Dated: March   j_, 2019
ADAM SCHWARTZ                                   U.S. DEPARTMENT OF JUSTICE
SOPHIA COPE
Electronic Frontier Foundation                  JOSEPH H. HUNT
815 Eddy Street                                 Assistant Attorney General
San Francisco, CA 94109
(415) 436-9333 (phone)                          JOHN R. GRIFFITHS
(415) 436-9993 (fax)                            Director, Federal Programs Branch
adam@eff.org
sophia@eff.org                                  DIANE KELLEHER
                                                Assistant Director, Federal Programs Branch
ESHA BHANDARI
HUGH HANDEYSIDE                                 Marsha Stelson Edney
NATHAN FREED WESSLER                            Senior Trial Counsel
American Civil Liberties Union Foundation       Michael Drezner
125 Broad Street, 18th Floor                    Trial Attorney
New York, NY 10004                              U.S. DEPARTMENT OF JUSTICE
(212) 549-2500 (phone)                          Civil Division/Federal Programs
(212) 549-2583 (fax)                            Mail: P.O. Box 883
ebhandari@aclu.org                              Washington, DC 20530
hhandeyside@aclu.org                            Street: 20 Massachusetts Avenue, N. W.,
nwessler@aclu.org                               Rm. 7146
                                                Washington, DC 20001
MATTHEW R. SEGAL                                T: (202) 514-4505
JESSIE .I. ROSSMAN                              Email: Michael.Drezner@usdoj.gov
American Civil Liberties Union Foundation
   of Massachusetts                             Attorneys.for Defendants
211 Congress Street
Boston, MA 02110
(617) 482-3170 (phone)
(617) 451-0009 (fax)
jrossman@aclum.org

Attorneys.ff.Jr Plaint(ffs




                                            4
